Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the telephone call with attorney Sean Van Eysden on 11/19/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 8-10, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sukup (US 6012985 A).
Regarding claims 1 and 10, Sukup discloses a clutch mechanism (10) for use in a rotary power tool having a motor (col. 2, lines 52-59), the clutch mechanism (10) comprising an input member (12/18) to which torque from the motor is transferred (column 2 line 57 to column 3 line 67, col. 4, lines 1-3, fig. 1); an output member (80/56) co-rotatable with the input member (12/18), the output member (80/56) defining a rotational axis; 
a cam surface (60) formed on one of the input member or the output member; 
first and second compression spring (32) carried by the other of the input member or the output member for co-rotation therewith; and  
a follower (28) having a circular cross-sectional shape biased against the cam surface (60) by the compression springs (32),
wherein, in response to relative rotation between the input member (12/18) and the output member (80/56), the cam surface (60) displaces the follower (28) along a line of action coaxial or parallel with each of the first and second springs (32), and wherein the line of action does not intersect 
Regarding claim 2, Sukup discloses when the motor transfers torque to the input member and when the first and second compression springs bias the follower against the cam surface, the output member co-rotates with the input member (spline connection 16/82 or socket connections, (col. 2, line 53-67, col. 4, lines 39-60, see figs. 1 and 5-6).
Regarding claim 5, Sukup discloses the member that carries the first and second compression springs defines a pocket (30) in which the first and second compression springs are received, the pocket being oriented transverse to the rotational axis (figs. 5-6), such that the line of action is transverse to the rotational axis (col. 2, line 60-col. 3, line 6, col. 4, lines 20-39, see figs. 1 and 5-6).
Regarding claim 8, Sukup discloses each of the first and second compression springs has a first end abutted against a base of the pocket and a second end that is opposite the first end and that protrudes from an opening of the pocket (col. 2, line 60-col. 3, line 6, col. 4, lines 20-39, see figs. 1 and 5-6)..
Regarding claim 9, Sukup discloses the second end of each of the first and second compression springs engages the follower to bias the follower against the cam surface (col. 2, line 60-col. 3, line 6, col. 4, lines 20-39, see figs. 1 and 5-6).

Claim(s) 10, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HIRABAYASHI et al. (EP 2471632 A1).
Regarding claim 10, HIRABAYASHI et al. discloses a rotary power tool (20/90, figs. 1-5 and 8) comprising: a motor (21/34 [0061, 0071]); an output shaft (1a); and a clutch mechanism (7) positioned between the motor and the output shaft to transfer torque from the motor to the output shaft, the clutch mechanism including an input member (3) to which torque from the motor (21/34) is transferred, an output member (8) arranged within and co-rotatable with the input member (3), the output member defining a rotational axis (JO [0063-0066], figs. 3-5), 

a follower (7c) having a circular cross-sectional shape biased against the cam surface (7e) by the compression spring (7d), wherein, in response to relative rotation between the input member and the output member, the cam surface displaces the follower (7c) along a line of action coaxial or parallel with the spring, and wherein the line of action does not intersect the rotational axis (JO – 7c runs parallel to JO and thus never intersects JO [0066-0069], figs. 3-5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sukup (US 6012985 A) in view of Bich (US 5090532 A).
Regarding claims 3-4, Sukup discloses the follower (28) includes a circular cross-sectional shape and one of the input member (12/18) or the output member (80/56) defines a slot (24/26) that defines a longitudinal axis that is parallel to the line of action, and wherein the follower is received within the slot (col. 2, line 60-col. 3, line 6, col. 4, lines 20-39, see figs. 1 and 5-6). Sukup fails to disclose the follower has a protruding portion with a circular cross-sectional shape having a diameter that is smaller than a diameter of the circular cross-sectional shape of the follower and one of the input member.
Bich teaches a clutch assembly (10) having a follower (16) that includes a protruding portion with a circular cross-sectional shape having a diameter that is smaller than a diameter of the circular cross-sectional shape of the follower and one of the input member (figs. 1-3).
Given the suggestion and teachings of Sukup to have the follower include a circular cross-sectional shape and a mating slot, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the follower has a protruding portion with a circular cross-sectional shape having a diameter that is smaller than a diameter of the circular cross-sectional shape of the follower and one of the input member for having a mating fit and improved distribution of forces as taught by Bich.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sukup (US 6012985 A) in view of Akiyoshi et al. (US 20100314212 A1) and further in view of Parameswaran et al. (US 20130126290 A1).
Regarding claims 6-7, Sukup fails to disclose having a separator within the pocket and between the first and second compression springs, wherein the separator is a sheet of metal.
Akiyoshi et al. teaches having a separator (37) within a pocket (25) and between the first and second compression springs ([0115-0116], figs. 1-4).
Parameswaran et al. also teaches a similar clutch (10) having a separator (16) within a pocket (fig. 3) and between the first and second compression springs (102), wherein the separator is a sheet of metal ([0009, 0011, 0061-0063, 0079, 0082], figs. 1-4 and 37).
Given the suggestion and teachings of Sukup to have a pocket for the springs, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the member that carries the springs to have a separator within the pocket and between the first and second compression springs, wherein the separator is a sheet of metal for having a more compact design, better distribution of the forces on the clutch as taught by Akiyoshi et al. and Parameswaran et al.

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIRABAYASHI et al. (EP 2471632 A1) in view of Akiyoshi et al. (US 20100314212 A1) and further in view of Parameswaran et al. (US 20130126290 A1).
Regarding claim 11, HIRABAYASHI et al. fails to disclose the input member is an outer ring having outer teeth.
Akiyoshi et al. teaches a two-way roller clutch 10 having an input member (12/15) that is an outer ring having outer teeth ([0102-0110], fig. 8).
Parameswaran et al. teaches a clutch assembly (10) having an input member (14) is an outer ring having outer teeth ([0061-0063, 0079, 0082], figs. 1-4 and 37).
Given the suggestion and teachings of HIRABAYASHI et al. to have a clutch ring input member, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the input member is an outer ring having outer teeth for having a mating fit and increased power as taught by Akiyoshi et al. and Parameswaran et al.
Regarding claim 12, HIRABAYASHI et al. teaches the motor (21/34) includes an output shaft (1a/35) having a pinion gear (22a) that is meshed with the outer teeth of the outer ring (22b/36).
Regarding claim 13, HIRABAYASHI et al. teaches a transmission (1) for transmitting torque from the output member (8) to the output shaft (1a/35/36), wherein the transmission includes an intermediate shaft (34a) coupled for co-rotation with the output member [0066-0073], figs. 3-5).
Regarding claim 14, HIRABAYASHI et al. teaches the output member includes a hub (42) defining an aperture therethrough, and wherein the intermediate shaft (34a) has a cross-sectional shape that corresponds to a cross-sectional shape of the aperture.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references cited, form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/         Primary Examiner, Art Unit 3731